Citation Nr: 1816463	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-46 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an increased disability evaluation for the Veteran's cervical strain, in excess of 20 percent from May 19, 2009 to August 28, 2017, and in excess of 30 percent, from August 29, 2017, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO), which denied an increased disability evaluation for the Veteran's cervical strain.

The Veteran was afforded before the undersigned Veterans Law Judge sitting at the RO in March 2012. A transcript of the hearing is of record. 

In July 2016, the Board granted an increased rating for the Veteran's cervical strain from 10 percent to 20 percent prior to April 18, 2016, and denied a rating in excess of 20 percent for the Veteran's cervical strain for the period on and after April 18, 2016. However, the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court). In March 2017, the parties, through a Joint Motion for Partial Remand, moved the Court to partially vacate the Board's July 2016 decision, and remand the matter. Specifically, the joint motion moved the Court to vacate and remand the Board's July 2016 decision insofar as it denied and increased rating in excess of 20 percent for cervical strain. In March 2017, the Court granted the motion and partially vacated and remanded the matter for action consistent with the terms of the joint motion. 

Accordingly, the matter was once again before the Board, and was remanded in June 2017. Following the Board's remand, the RO readjudicated the matter and granted an increased rating of 30 percent, effective August 29, 2017. However, because the grant does not constitute a full grant of the benefits sought on appeal, the issue of entitlement to an increased rating for service-connected cervical spine remains on appeal. AB v. Brown, 6 Vet. App. 35, 39 (1993).

As will be discussed further below, the Board remands this matter for additional development and adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has submitted a Notice of Disagreement (NOD) to a September 2013 rating decision that granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent, effective February 29, 2012. Thereafter, a Statement of the Case (SOC) was issued in March 2016, a Substantive Appeal (VA Form 9) was received in April 2016, and Supplemental Statements of the Case (SSOC) were issued in April 2017, August 2017, and January 2017. The Board's preliminary review of the claims file reveals that in his April 2016 Substantive Appeal, the Veteran requested a Travel Board hearing, but that in May 2016 the Veteran requested a Videoconference instead. The claim has not yet been certified to the Board and the AOJ is still taking action on this issue. As such, the Board will not take jurisdiction over the issue at this time.

Additionally, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board finds that an implied issue of entitlement to a TDIU was been raised by the record as part of the Veteran's underlying claim for an increased rating for the Veteran's PTSD. Id. Because the claim of entitlement to an increased rating for PTSD has not yet been certified to the Board, the issue of entitlement to a TDIU has also not yet been certified to the Board. As such, the Board will not take jurisdiction over the issue of entitlement to a TDIU at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the joint motion, the parties agreed that remand is warranted to provide an examination that is adequate for rating purposes, as directed in the December 2013 Board remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998). Specifically, the parties agreed that although the May 2016 VA examiner reported range of motion measurements with pain causing functional loss for all ranges of motion measured, the examiner did not indicate at what point pain on motion caused functional loss. See 38 C.F.R. § 4.40 (2017) ("functional loss [of the musculoskeletal system] may be due to . . . pain"); Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011) (finding an examination report inadequate because "[a]lthough the examiner noted no additional limitation after repetitive use, the examiner made no initial finding as to the degree of range-of-motion loss due to pain on use"); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Therefore, in June 2017, the Board remanded this matter in accordance with the joint motion and directed the RO to schedule the Veteran for a new VA examination to address at what point pain caused functional loss during the range of motion measurements for the Veteran's cervical spine. In accordance with the Board's remand, the Veteran was afforded a VA examination in August 2017. However, upon review of the August 2017 VA examination, the Board finds that an additional VA examination is warranted. Although the VA examiner noted range of motion testing with pain upon all ranges of motion measured, the August 2017 VA examiner did not indicate at what point pain on motion caused functional loss.

Thus, in accordance with the joint motion, the Board remands this matter for a new VA examination that reports at what point pain causes functional loss during the range of motion measurements for the Veteran's cervical spine. See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such with the claims file.

2. Thereafter, schedule the Veteran for a VA spine evaluation in order to assist in determining the current nature and severity of his service-connected cervical strain. All indicated tests and studies should be accomplished and the findings then reported in detail. The claims folders should be made available to the examiner for review of pertinent documents therein, and the examination report should specifically state that such a review was conducted.

The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. If any such test cannot be conducted, then the examiner must specifically indicate that such testing cannot be done.  The examiner should indicate whether there is unfavorable ankylosis of the entire cervical spine.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected cervical spine disability with a full description of the effect of the disability upon his ordinary activities. The determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis. Only reporting pain upon all ranges of motion is not sufficient; the examiner must also report at what point pain caused functional loss during the range of motion measurements for the Veteran's cervical spine.

The examiner should fully describe any weakened movement, excess fatigability, and incoordination present. Determinations on whether the Veteran exhibits pain with use of his cervical spine should be noted and described. 

If any such determinations are not feasible, such should be stated for the record and the reasons are to be provided. 

3. Then, readjudicate the Veteran's appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




